Appeal, insofar as taken from that portion of the Appellate Division order that dismissed petitioner’s appeal from that part of Supreme Court’s order dated June 14, 1993 denying petitioner’s motion to annul, cancel or rescind the hearing to ascertain damages and affirmed that portion of Supreme Court’s June 14, 1993 order denying petitioner’s motion to correct the judgment except for the awarding of interest, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that part of the order does not finally determine the proceeding within the meaning of the Constitution; appeal, insofar as taken from the remainder of the Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.